DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara et al. (US 2013/0223518).  
Regarding claims 1 and 11, Shibahara teaches an apparatus (fig. 40) comprising at least one processor and at least one memory (ex511 of fig. 40), said at least one memory stored with code thereon, which when executed by said at least one processor (ex501 of fig. 4, wherein the 
determine a residual signal for at least one sample (311 of fig. 7, determine coded transform coefficient as a residual signal); 
determine if said residual signal is representing residual for samples in more than one channel (311 of fig. 7 determine residual signal in two channels, coded TUS/cbf of fig. 7. See S128cb and S128cr of fig. 9B); 
apply, in response to said residual signal representing residual for samples in the more than one channel (S128Cb and S128Cr of fig. 9B, cbf_cb and cbf_cr are indicating two channels.  The two chroma or chrominance Cr and Cb are two channels), said residual signal for at least a first sample in a first channel for generating a first reconstructed sample (140 and 150 of fig. 7, S136Cb, Yes, S136CB of fig. 9B); and
 apply said residual signal for at least a second sample in a second channel (S135cr and Yes of fig. 9B) for generating a second reconstructed sample (140 and 150 of fig. 7).  
Regarding claims 2 and 12, Shibahara further teaches the apparatus according to claim 1, where in the apparatus is further caused to: apply a combined residual signal for chrominance channels of a still image or a video sequence (S136cr and S136cb of fig. 9B).  
Regarding claims 3 and 13, Shibahara further teaches the apparatus according to claim 1, where in the apparatus is further caused to: 
decode a combined residual flag (cbf_chroma, S124 of fig. 9A, [0075] flag (cbf)); 
decode, in response to the combined residual flag being 1 or true (S135 and Yes of fig. 9A), a single residual block (S136 of fig. 9A, 140 and 150 of fig. 7); and 
apply the residual signal to both the first channel and the second channel (S136cb and S136cr of fig. 9A).  
Regarding claims 4 and 14, Shibahara further teaches the according to claim 1, where in the apparatus is further caused to: 
decode a coded block flag for the first channel (S128cb of fig. 9B) and a coded block flag for the second channel (S128cr of fig. 9B); 
decode, in response to both the coded block flag for the first channel and the coded block flag for the second channel being 1 or true, a combined residual flag (S124 and S136, Yes of fig. 9A); 
decode, in response to the combined residual flag being 1 or true, a single residual block (140 and 150 of fig. 7, [0135]); and   
apply said single residual block for both the first channel and the second channel ([0036-0137]).  
Regarding claims 7 and 17, Shibahara further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply a combined residual signal to a sub-set of blocks determined by the bitstream signaling (fig. 13A, sub-set of blocks. See also figs. 15A and 15B).  
Regarding claims 8 and 18, Shibahara further teaches the apparatus according to claim 7, wherein the apparatus is further caused to: apply the combined residual signal to blocks with prediction mode belonging to a pre-determined set of prediction modes (figs. 15A and 15B, [0179] inter prediction).  
Regarding claims 9 and 19, Shibahara further teaches the apparatus according to claim 7 wherein the apparatus is further caused to: apply the combined residual signal to blocks with residual coding mode belonging to a pre-determined set of residual coding modes ([0161 and 0179]).  
Regarding claims 10 and 20, Shibahara further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply post-processing to said at least first reconstructed sample to generate at least a first output sample in said first channel (160 of fig. 7 and S135cb and S136cb of fig. 9B); and applying post-processing to said at least second reconstructed sample to generate at least a second output sample in said second channel (160 of fig. 7, S135cr and S136cr of fig. 9B).  

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiang (US 2018/0288437).
Regarding claims 1 and 11, Shibahara teaches an apparatus (fig. 8) comprising at least one processor and at least one memory (820 of fig. 8), said at least one memory stored with code thereon, which when executed by said at least one processor (810 of fig. 8, performs a decoding process, figures 2, 6, and 7), cause the apparatus to perform at least: 
determine a residual signal for at least one sample (690 of fig. 7, determine quantized coefficients, 612 of fig.7, as a residual signal); 
determine if said residual signal is representing residual for samples in more than one channel (710 of fig. 7); 
apply, in response to said residual signal representing residual for samples in the more than one channel (741 and 742 of fig. 7, cbf_cb and cbf_cr are indicating two channels.  The two chroma or chrominance Cr and Cb are two channels), said residual signal for at least a first sample in a first channel (cbf_cb 741 of fig. 7) for generating a first reconstructed sample (615 of fig. 7); and
 apply said residual signal for at least a second sample in a second channel (cbf_Cr 742 of fig. 7) for generating a second reconstructed sample (615 of fig. 7).  
Regarding claims 2 and 12,  Hsiang further teaches the apparatus according to claim 1, where in the apparatus is further caused to: apply a combined residual signal for chrominance channels of a still image or a video sequence ([0007] a single syntax element cbf_chroma is used to jointly code the CBF values of a pair of the collocated Cb and Cr transform blocks from a transform unit).  
Regarding claims 3 and 13, Hsiang further teaches the apparatus according to claim 1, where in the apparatus is further caused to: 
decode a combined residual flag (260 of fig. 2, cbf_chroma 740 of fig. 7; [0060]); 
decode, in response to the combined residual flag being 1 or true (), a single residual block ([0060] At step 260, the video decoder decodes the cbf_chroma syntax element and sets cbf_cr and cbf_cb flags according to the decoded cbf_chroma syntax element. As mentioned, cbf_chroma is a single syntax element that encodes CBFs for both chroma ( Cr and Cb) components); and 
apply the residual signal to both the first channel and the second channel ([0060] At step 260, the video decoder decodes the cbf_chroma syntax element and sets cbf_cr and cbf_cb flags according to the decoded cbf_chroma syntax element. As mentioned, cbf_chroma is a single syntax element that encodes CBFs for both chroma ( Cr and Cb) components, 741, 741, and 615 of fig. 7).  
Regarding claims 4 and 14, Hsiang further teaches the apparatus according to claim 1, where in the apparatus is further caused to: 
decode a coded block flag for the first channel (260 of fig. 2, [0060], 710 and 741 of fig. 7) and a coded block flag for the second channel; 
decode, in response to both the coded block flag for the first channel and the coded block flag for the second channel being 1 or true, a combined residual flag ([0060] cbf_chroma, 740 of fig. 7); 
decode, in response to the combined residual flag being 1 or true, a single residual block ([0060]); and   
apply said single residual block for both the first channel and the second channel (260 of fig. 2, [0060], 741 and 742 of fig. 7).  
Regarding claims 7 and 17, Hsiang further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply a combined residual signal to a sub-set of blocks determined by the bitstream signaling (A, B, C, D of fig. 1).  
Regarding claims 8 and 18, Hsiang further teaches the apparatus according to claim 7, wherein the apparatus is further caused to: apply the combined residual signal to blocks with prediction mode belonging to a pre-determined set of prediction modes (the intra prediction and inter prediction modes, 625 and 635 of fig. 6).  
Regarding claims 9 and 19, Hsiang further teaches the apparatus according to claim 7 wherein the apparatus is further caused to: apply the combined residual signal to blocks with residual coding mode belonging to a pre-determined set of residual coding modes ([0049] In some embodiments, different LUTs are assigned for different slice types. In some embodiments, different LUTs are assigned for different CU prediction modes, 625 and 635 of fig. 6).  
Regarding claims 10 and 20, Hsiang further teaches the apparatus according to claim 1, wherein the apparatus is further caused to: apply post-processing to said at least first reconstructed sample to generate at least a first output sample in said first channel (615 and 617 of fig. 6); and applying post-processing to said at least second reconstructed sample to generate at least a second output sample in said second channel (615 and 617 of fig. 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US 2013/0223518) in view of Gupte et al. (US 2013/0022120).
Regarding claims 5 and 15, Shibahara further teaches the apparatus according to claim 1, 
wherein the apparatus is further caused to decode a combined residual flag (S124 of fig. 9A, cbf_chroma); 
decode, in response to the combined residual flag being 1 or true (S135 of fig. 9A, Yes, true), a single residual block (140 and 150 of fig. 7, a transform coefficient of chrominance signal of a current transform unit is coded/decoded (S136)); 
It is noted that Shibahara does not teach add the single residual block to a prediction block in the first channel and deduct the single residual block from the prediction block in the second channel as claimed.
Gupte teaches add the single residual block to a prediction block in the first channel (([0055] the predicted chroma residual samples may be added to the chroma residual error samples at 328 to obtain reconstructed chroma residual samples)  and deduct the single residual block from the prediction block in the second channel ([0026] The predicted chroma residual samples may be subtracted from chroma residual samples to obtain chroma residual error samples, [0054] The predicted chroma residual samples generated at 326 may be subtracted from the chroma residual samples obtained at 308 to generate chroma residual error samples at 310)
Taking the teachings of Shibahara and Gupte together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the addition and subtraction of the chrominance channels ([0054 and 0055]) of Gupte to improve the process of the ending/decoding, thereby increasing effectiveness of prediction and of subsequent encoding/decoding of video data.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US 2013/0223518) in view of Kim et al. (US 2015/0124865).
Regarding claims 6 and 16, Shibahara further teaches the apparatus according to claim 1 (fig. 7), wherein the apparatus is further caused to: decode an identifier associated with the first channel (S112 and S126 of fig. 5). 
It is noted that Shibahara does not teach deduct the residual signal of the second channel from the prediction signal in the first channel as claimed.
Kim teaches deduct the residual signal of the second channel from the prediction signal in the first channel ([0114] from equation (2), Rc(x,y) as the block of chorma residual samples subtract Rcp (x, y) as the predicted block of chroma residual samples).
Taking the teachings of Shibahara and Kim together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim into the system of Shibahara to reduce computational complexity.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2014/0184740) discloses parsing syntax elements in three-dimensional video coding.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425